Murphy, P. J.,
dissents in a memorandum as follows: I agree with the majority that the Court of Appeals in Rocovich *640v Consolidated Edison Co. (78 NY2d 509) resolved the liability issue in this action as it relates to Labor Law § 240 (1), but I disagree with their application of Labor Law § 241 (6).
Labor Law § 241 (6) requires a determination of whether the safety measures employed on a job site were reasonable and adequate and whether a violation was a proximate cause of plaintiffs injuries (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, rearg denied 65 NY2d 1054). Defendant Gainsborough may not delegate the duty provided by the statute; however, as an owner it is not "precluded * * * from raising any defense to the imposition of liability” (supra, at 521-522). Both Labor Law § 241 (6) and § 200 have been interpreted as being a reiteration of common-law negligence standards (supra) which require that a party to be charged with liability must have notice, actual or constructive, of the unsafe condition and exercise sufficient control of the work being performed to correct or avoid the unsafe condition. Gainsborough contends that it had no actual or constructive notice of any safety defects as involved this plaintiffs claim. The plaintiff does not contend there was any notice and the majority writing agrees. The Court of Appeals in Long v Forest-Fehlhaber (55 NY2d 154, 160) stated that Labor Law § 241 (6) is, "like subdivision 1 of section 200 of the Labor Law, but a reiteration of common-law standards”. It follows then that an owner in control of a work site must still have notice of the unsafe conditions as a prerequisite to the finding of common-law liability. And since, concededly, that necessary element of proof, i.e., notice, is lacking, said defendant cannot be held liable for the decedent’s electrocution.
Further, this record is clear that Gainsborough had no knowledge of the drill brought to the work site by the subcontractor and that the plaintiff has been unable to demonstrate that the electrocution occurred due to improper grounding, vis-á-vis the aluminum scaffolding, or that the outlets on the scaffolding were involved or that improper grounding contributed to the cause of the accident. It further appears that plaintiffs expert never inspected the drill, scaffolding or electrical wiring. Nor was there any proof that the scaffolding was not properly grounded.
To find liability or defeat summary judgment there must be some showing of negligence. Here there was a failure of proof. Accordingly, the decision of the IAS court should be affirmed.